United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3153
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Marissa Grant,                           * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: February 1, 2002
                              Filed: February 11, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Marissa Grant pleaded guilty to assault with a dangerous weapon with intent
to do bodily harm, in violation of 18 U.S.C. §§ 1153 and 113(a)(3), and the district
court1 sentenced her to 33 months imprisonment and 2 years supervised release. She
appeals her sentence, arguing that the district court abused its discretion and violated
her due process rights by denying her downward-departure motion without holding
an evidentiary hearing.


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
       Because the district court acknowledged its authority to depart on the grounds
Grant asserted, its discretionary denial of her departure motion is unreviewable. See
United States v. Turechek, 138 F.3d 1226, 1228 (8th Cir. 1998); United States v.
Gibson, 2000 WL 268482 at *1 (8th Cir. Mar. 10, 2000) (unpublished per curiam),
cert. denied, 531 U.S. 939 (2000).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-